        Case 1:21-cr-00004-CKK Document 10 Filed 03/22/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                      |
UNITED STATES OF AMERICA              |
                                      |
             v.                       |            Case No.: 21-cr-0004 (CKK)
                                      |
LONNIE LEROY COFFMAN,                 |
               Defendant.             |
                                      |


                           NOTICE OF APPEARANCE

      To the Clerk of the Court, please enter the appearance of Manuel J. Retureta,

as defense counsel of record pursuant to the Criminal Justice Act, on behalf of the

defendant.

                                      Respectfully submitted,

                                      RETURETA & WASSEM, P.L.L.C.




                                  By: ___________________________________
                                      Manuel J. Retureta, Esq.
                                      District of Columbia Bar #430006
                                      300 New Jersey Avenue, NW, Suite 900
                                      Washington, D.C. 20001
                                      202.450.6119
                                      MJR@RETURETAWASSEM.COM
        Case 1:21-cr-00004-CKK Document 10 Filed 03/22/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing filing was served upon counsel for

all parties via electronic mail on this 22nd day of March, 2021.




                                    By: _____________________________
                                        Manuel J. Retureta, Esq.




                                           2
